Citation Nr: 0739978	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-28 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a Giardia lamblia infection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to June 2001. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of a Giardia lamblia 
infection. 

In November 2003, the veteran testified before the Board 
sitting in Washington, D.C.  A transcript of the hearing has 
been associated with the claims file.  In May 2004, the Board 
remanded the claim for additional development.  

In February 2005, the RO granted service connection and a 
noncompensable rating for chronic diarrhea as a residual of 
the Giardia lamblia infection.  The veteran expressed 
disagreement with the initial rating.  In January 2006, the 
Board remanded the claim to provide the veteran with a 
statement of the case.  

In November 2007, the veteran testified before a different 
Board member sitting in Washington, D.C.  A transcript of the 
hearing has been associated with the claims file.  Both Board 
members who conducted a hearing have participated in making 
the final determination of the claim.  38 C.F.R. § 20.707 
(2007).  


FINDING OF FACT

The veteran's lower gastrointestinal disorder is manifested 
by frequent episodes of bowel movements with soft stool, six 
to eight times per day but is not manifested by more or less 
constant abdominal distress.  The veteran must remain near 
toilet facilities throughout the day, but the disorder does 
not otherwise impose any social or occupational impairment.  



CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for 
residuals of a Giardia lamblia infection have been met for 
the entire period of time covered by this appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 
4.7, 4. 114, Diagnostic Code 7319 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004, which for the 
first time informed the veteran of the information and 
evidence required to substantiate the claim for service 
connection for residuals of Giardia lamblia and of the 
information and evidence VA was to provide and which the 
veteran was to provide.  The letter also asked that he 
provide any additional evidence pertaining to the claim.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   In the present appeal, the veteran 
was provided with notice of the first three elements in May 
2004 and for the remaining elements in March 2006, which are 
after the dates of the initial unfavorable RO decisions on 
service connection and after the date of the assignment of 
rating and effective date.   However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

The Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any VA action or decision, only finding that 
appellants are entitled to a compliant notice.  Thus, the 
timing of the notices does not nullify the rating action upon 
which this appeal is based, and the Board specifically finds 
that the veteran was not prejudiced by the post-decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  After the notice was provided, the case was 
readjudicated and a statement of the case was provided to the 
appellant in July 2006.   Moreover, the veteran subsequently 
submitted new written evidence and testified before the 
Board.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in the U.S. Army, retiring as a Lieutenant 
Colonel.  He contends that residuals of a Giardia lamblia 
infection, also known as giardiasis, are manifested by 
symptoms that are more severe than those contemplated by a 
noncompensable rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

There is no rating code specifically for chronic diarrhea.  
Irritable colon syndrome warrants a noncompensable rating if 
symptoms are mild with disturbances of bowel function and 
with occasional episodes of abdominal distress.  A ten 
percent rating is warranted if symptoms are moderate with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating, the highest available, is 
warranted if symptoms are severe with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.   38 C.F.R. § 4.114, Diagnostic Code 
7319. 

Ulcerative colitis warrants a 10 percent rating if symptoms 
are moderate with infrequent exacerbations.  A 30 percent 
rating is warranted if the symptoms are moderately severe 
with frequent exacerbations.  A 60 percent rating is 
warranted if symptoms are severe with numerous attacks a year 
and malnutrition and health is only fair during remissions.  
38 C.F.R. § 4.114, Diagnostic Code 7323 (2007).  Ulcerative 
colitis is defined as chronic, recurrent ulceration in the 
colon, chiefly of the mucosa and submucosa, of unknown cause; 
it is manifested clinically by cramping and abdominal pain, 
rectal bleeding, and loose discharges of blood, pus, and 
mucus with scanty fecal particles.  Complications include 
hemorrhoids, abscesses, fistulas, perforation of the colon, 
pseudopolyps, and carcinoma.  Dorland's Illustrated Medical 
Dictionary 357 (27th ed. 1988).  

Diverticulitis is rated as for irritable colon syndrome or 
ulcerative colitis depending on the predominant disability 
picture.  38 C.F.R. § 4.114, Diagnostic Code 7327 (2007).  
Enteritis and enterocolitis are rated as for irritable colon 
syndrome. 38 C.F.R. § 4.114, Diagnostic Codes 7325, 7326 
(2007). 

The Board notes that in June 2001 the veteran was granted 
service connection for hemorrhoids with a noncompensable 
rating.  A higher rating was not warranted because the 
hemorrhoids were not large, thrombotic, or irreducible.  

In a May 2001 pre-discharge general medical examination, a VA 
examiner noted the veteran's reports of a Giardia lamblia 
infection in service that manifested at that time with severe 
diarrhea and dehydration.  The veteran reported that he 
continued to experience five to seven soft stools per day and 
that he used an over-the-counter fiber supplement for 
additional bulk.  He did not report any abdominal pain or 
cramping.  The examiner observed no abnormalities of the 
abdomen and did not diagnose a chronic disorder.  The same 
examiner assessed the veteran's lower gastrointestinal 
complaints again in July 2002 and stated that there were no 
changes to his earlier report.  

In May 2004, a VA examiner noted the veteran's report of 
infection more than 20 years ago with crampy abdominal pain 
and severe diarrhea with bleeding.  He was treated with 
antibiotics and the abdominal pain resolved.  The veteran 
however continued to have six to eight bowel movements per 
day with no bleeding or abdominal pain, cramping, or 
inability to perform his office employment duties.  There 
were no external abdominal abnormalities or effect on 
nutrition.  The examiner ordered a test for stool parasites 
but the results are not of record.  The examiner diagnosed 
"persistent frequent bowel movements." 

In March 2005, the veteran sought treatment at a military 
clinic for continued symptoms of six to eight bowel movements 
per day with soft stools and increased flatulence.  He did 
not experience abdominal pain.  The examiner noted no 
distended abdomen, guarding, or rigidity but some increased 
bowel sounds.  The examiner ordered testing to rule out 
irritable bowel syndrome.  There was no weight loss and the 
veteran was not prescribed antibiotic medication.  In April 
2005, the examiner noted that all tests were within normal 
limits and continued to diagnose "rule-out irritable bowel 
syndrome," but referred the veteran for consultation with a 
private gastroenterologist.   

In November 2007, the veteran submitted a report of 
examination by a private gastroenterologist and waived 
consideration of the evidence by the RO.  In September 2005, 
the physician noted the results of a colonoscopy in July 2005 
that showed indications of internal hemorrhoids and 
diverticulosis.  The EGD results showed indications of 
gastritis.  He noted the veteran's reports of soft stools, 
six to eight times per day, but no abdominal pain.  On 
examination, he noted no distention or tenderness and normal 
bowel sounds.  He noted that when the veteran decreased the 
amount of fiber supplement, the number of stools per day 
decreased but that he experienced increased rectal bleeding 
from hemorrhoids.  The physician prescribed a return to the 
original fiber regimen, additional medication, and 
suppositories for treatment of the hemorrhoid, but he did not 
recommend any corrective surgical procedures.

In a November 2007 Board hearing, the veteran stated that he 
stopped taking the medication prescribed in 2005 because it 
affected his concentration at work.  He stated that he 
continued to experience six to eight soft stools per day with 
no constipation.  He did not report experiencing abdominal 
pain or cramping.  He stated that his social and occupational 
activities are impaired by having to remain near toilet 
facilities.  He did not mention any lost time at work or 
inability to perform his assigned duties.  

The veteran's current lower gastrointestinal disorder has 
been diagnosed as frequent bowel movements, diverticulosis, 
and rule out irritable colon syndrome.  In a November 2007 
hearing, the veteran contended that analogous disorders for 
rating purposes are colitis and gastritis.  However, as 
gastritis involves an inflammation of the stomach, Dorland's 
Illustrated Medical Dictionary 679 (27th ed. 1988), and 
Giardia involves intestinal infection, id. at 689, the Board 
finds that gastritis is not an analogous disorder for rating 
purposes.  Furthermore, the Board finds that rating under the 
Diagnostic Code for ulcerative colitis is less appropriate 
because there is no record of colon ulcers.  Moreover, the 
veteran's condition is not primarily manifested by cramping 
and abdominal pain, rectal bleeding, and loose discharges of 
blood, pus, and mucus with scanty fecal particles.  The 
medical evidence of record reflects that his service-
connected condition is manifested by frequent bowel movements 
with soft stools and the veteran testified that the bowel 
movements are accompanied by abdominal distress.  The veteran 
has not contended that an increased rating for hemorrhoids is 
warranted, and there is no current report of rectal bleeding 
as long as the veteran controls the disorder by use of a 
fiber supplement.  Therefore, the Board concludes that the 
veteran's condition is most appropriately rated under the 
diagnostic code for irritable colon syndrome as that code 
best addresses the disorder's physiology and symptomatology.  

The Board concludes that a rating of 10 percent but not 
greater is warranted for residuals of Giardia lamblia 
manifested by frequent bowel movements with soft stool.  The 
Board notes that there is no evidence of a recurrence of the 
parasitic infection that the veteran experienced in service.  
Medical examiners including specialists have not identified a 
cause for the disorder or settled on a precise diagnosis.  
Nevertheless, the veteran's bowel movements are very frequent 
and the veteran has testified that they are accompanied by 
abdominal distress.  As the evidence shows the veteran has 
six to eight bowel movements per day with soft stool and as 
the veteran's testimony is found to be credible with regard 
to his reports of abdominal distress, the Board finds that 
the disability more nearly approximate the criteria for a 10 
percent evaluation (moderate symptoms with frequent episodes 
of bowel disturbance with reports of abdominal distress) 
rather than the criteria for a noncompensable rating (mild 
symptoms with disturbances of bowel function with occasional 
episodes of abdominal distress).  There is some social and 
occupational impact as he must remain close to toilet 
facilities and interrupt activity to obtain relief.  Since 
there are some features of the disorder that are present in 
the next higher rating, the Board will apply the "benefit of 
the doubt" doctrine and grant an increased rating of 10 
percent.  Because the veteran's symptoms have been 
substantially the same since discharge from service, a 10 
percent rating is warranted for the entire pendency of the 
claim.  
A higher rating is not warranted because the evidence does 
not show severe symptoms with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Instead, the evidence shows he has 
frequent bowel movements with soft stools and accompanying 
abdominal distress.  None of the examiners reported abdominal 
distress, let alone constant distress, on examination.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  The veteran 
is able to perform all duties of his employment with no lost 
time.   In the absence of evidence of these factors, the 
Board concludes that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b) (1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

An increased initial rating of 10 percent, but not greater, 
for residuals of Giardia lamblia is granted for the entirety 
of the period of time covered by this appeal, subject to the 
legal criteria governing the payment of monetary benefits.


____________________________	     
____________________________
     MARK W. GREENSTREET                            GEORGE E. 
GUIDO, JR.       
            Veterans Law Judge                                       
Veterans Law Judge           
      Board of Veterans' Appeals                           
Board of Veterans' Appeals     


____________________________________________
S. S. TOTH
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


